SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. INDEX Company data Capital Composition Individual Financial Statements Balance Sheet - Assets Balance Sheet – Liabilities Income Statements Comprehensive Income Cash Flow Statement Statements of Changes in Shareholders´ Equity 01/01/2011 to 03/31/2011 01/01/2010 to 03/31/2010 Statement of value added Consolidated Financial Statement Balance Sheet - Assets Balance Sheet – Liabilities Income Statements Comprehensive Income Cash Flow Statement Statements of Changes in Shareholders´ Equity 01/01/2011 to 03/31/2011 01/01/2010 to 03/31/2010 Statement of value added Management Report Notes to quarterly information Outlook Reports and Statements Review Report of Quarterly Information - Unqualified Management Statement of Quarterly Information Management Statement on the Review Report (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 3/31/2011 Paid-in Capital 1 - Common 431,984 2 - Preferred 0 3 - Total 431,984 Treasury share 4 - Common 600 5 - Preferred 0 6 - Total 600 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION 3/31/2011 12/31/2010 1 Total Assets 7,053,543 7,005,270 1.01 Current Assets 2,688,627 2,839,648 1.01.01 Cash and cash equivalents 13,617 66,092 1.01.01.01 Cash and banks 10,184 30,524 1.01.01.02 Financial Investments 3,433 35,568 1.01.02 Fair value of marketable securities 326,369 491,295 1.01.02.01 Fair value of marketable securities 326,369 491,295 1.01.02.01.02 Marketable securities – held for sale 326,369 491,295 1.01.03 Trade accounts receivable 1,116,827 1,039,549 1.01.03.01 Trade accounts receivable 1,116,827 1,039,549 1.01.03.01.01 Receivables from clients of developments 1,062,346 974,890 1.01.03.01.02 Receivables from clients of construction and services rendered 43,234 57,826 1.01.03.01.03 Other Receivables 11,247 6,833 1.01.04 Inventory 787,090 653,996 1.01.04.01 Properties for sale 787,090 653,996 1.01.07 Prepaid expenses expenses 13,542 12,480 1.01.07.01 Prepaid expenses and others 13,542 12,480 1.01.08 Other current assets 431,182 576,236 1.01.08.03 Others 431,182 576,236 1.01.08.03.01 Others t rade accounts receivable and others 431,182 576,236 1.02 Non Current Assets 4,364,916 4,165,622 1.02.01 Long Term Receivables 1,128,945 1,198,548 1.02.01.03 Trade accounts receivable 715,746 699,551 1.02.01.03.01 Receivables from clients of developments 715,746 699,551 1.02.01.04 Properties for sale 173,566 227,894 1.02.01.06 Deferred taxes 135,848 141,037 1.02.01.06.01 Deferred income tax and social contribution 135,848 141,037 1.02.01.09 Others non current assets 103,785 130,006 1.02.01.09.03 Others t rade accounts receivable and others 103,785 130,006 1.02.02 Investments 3,187,238 2,918,659 1.02.02.01 Interest in associated and similar companies 2,993,695 2,725,116 1.02.02.01.02 Interest in Subsidiaries 2,678,627 2,397,319 1.02.02.01.04 Other Investments 315,068 327,797 1.02.02.02. Interest in Subsidiaries 193,543 193,543 1.02.02.02.01 Interest in Subsidiaries - goodwill 193,543 193,543 1.02.03 Property and equipment 36,163 38,474 1.02.03.01 Operation property and equipment 36,163 38,474 1.02.04 Intangible assets 12,570 9,941 1.02.04.01 Intangible assets 12,570 9,941 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION 3/31/2011 12/31/2010 2 Total Liabilities and Shareholders’ Equity 7,053,543 7,005,270 2.01 Current Liabilities 1,054,072 1,014,252 2.01.01 Salaries and social charges 41,559 38,416 2.01.01.02 Salaries and social charges 41,559 38,416 2.01.01.02.01 Salaries and social charges 41,559 38,416 2.01.02 Suppliers 64,095 59,335 2.01.02.01 Suppliers 64,095 59,335 2.01.03 Tax obligations 60,546 85,894 2.01.03.01 Federal tax obligations 56,060 81,652 2.01.03.03 Municipal tax obligations 4,486 4,242 2.01.04 Loans and Financing 521,731 486,006 2.01.04.01 Loans and Financing 476,188 471,909 2.01.04.01.01 Loans and Financing 476,188 471,909 2.01.04.02 Debentures 45,543 14,097 2.01.05 Others obligations 349,601 330,446 2.01.05.02 Others 349,601 330,446 2.01.05.02.02 Minimum mandatory dividends 98,812 98,812 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 146,109 126,294 2.01.05.02.05 Other liabilities 104,680 105,340 2.01.06 Provisions 16,540 14,155 2.01.06.01 Tax, Labor and Civel lawsuits 16,540 14,155 2.01.06.01.01 Tax lawsuits 359 640 2.01.06.01.02 Labor lawsuits 6,561 5,168 2.01.06.01.04 Civel lawsuits 9,620 8,347 2.02 Non Current Liabilities 2,258,852 2,268,783 2.02.01 Loans and Financing 1,607,366 1,678,493 2.02.01.01 Loans and Financing 350,311 425,094 2.02.01.01.01 Loans and Financing 350,311 425,094 2.02.01.02 Debentures 1,257,055 1,253,399 2.02.02 Others obligations 414,898 351,472 2.02.02.02 Others 414,898 351,472 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 79,953 42,998 2.02.02.02.04 Other liabilities 334,945 308,474 2.02.03 Deferred taxes 163,749 166,012 2.02.03.01 Deferred income tax and social contribution 163,749 166,012 2.02.04 Provisions 72,839 72,806 2.02.04.01 Tax, Labor and Civel lawsuits 72,839 72,806 2.03 Shareholders' equity 3,740,619 3,722,235 2.03.01 Capital Stock 2,730,787 2,729,198 2.03.02 Capital Reserves 298,968 295,879 2.03.04 Profit Reserves 697,158 697,158 2.03.04.01 Legal Reserves 52,561 52,561 2.03.04.02 Statutory Reserves 607,795 607,795 2.03.04.05 Retained earnings 38,533 38,533 2.03.04.09 Treasury shares (1,731) (1,731) 2.03.05 Retained earnings/accumulated losses 13,706 - (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION 1/1/2011 to 3/31/2011 1/1/2010 to 3/31/2010 3.01 Gross Sales and/or Services 251,148 413,691 3.01.01 Real estate development and sales 265,337 376,895 3.01.02 Construction services rendered revenue 3,428 7,208 3.01.03 Barter transactions revenue 12,465 42,666 3.01.04 Taxes on sales and services (25,140) (10,282) 3.01.05 Brokerage fee on sales (4,942) (2,796) 3.02 Cost of Sales and/or Services (212.127) (322,722) 3.02.01 Cost of Real estate development (199,662) (280,056) 3.02.02 Barter transactions cost (12,465) (42,666) 3.03 Gross Profit 39,021 90,969 3.04 Operating Expenses/Income (4,604) 7,575 3.04.01 Selling Expenses (16,406) (15,844) 3.04.02 General and Administrative (21,298) (23,909) 3.04.02.02 Stock option plan expenses (2,536) (2,228) 3.04.02.03 Other Administrative Expenses (18,762) (21,681) 3.04.04 Other operating income - 9,771 3.04.05 Other operating expenses (24,592) (4,544) 3.04.05.01 Depreciation (7,550) (3,776) 3.04.05.02 Other operating expenses (17,042) (768) 3.04.06 Equity in results of investees 57,692 42,101 3.05 Net income before financial results and taxes 34,417 98,544 3.06 Financial (17,785) (24,478) 3.06.01 Financial income 11,141 14,641 3.06.02 Financial expenses (28,926) (39,119) 3.07 Net income before taxes 16,632 74,066 3.08 Provision for income tax and social contribution (2,926) (9,247) 3.08.02 Deferred Income Tax (2,926) (9,247) 3.09 Net income from continuing operation 13,706 64,819 3.11 Net income for the Period 13,706 64,819 3.99 EARNINGS PER SHARE ( Reais ) 3.99.01 EARNINGS BASIC PER SHARE 3.99.01.01 ON 0,03180 0,17860 3.99.02 EARNINGS DILUTED PER SHARE 3.99.02.01 ON 0,03170 0,17720 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL COMPREHENSIVE INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION 1/1/2011 to 3/31/2011 1/1/2010 to 3/31/2010 4.01 Gross Sales and/or Services 13,706 64,819 4.03 Real estate development and sales 13,706 64,819 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION 1/1/2011 to 3/31/2011 1/1/2010 to 3/31/2010 6.01 Net cash from operating activities (124,811) (47,823) 6.01.01 Cash generated in the operations 2,846 92,996 6.01.01.01 Net Income before taxes 16,633 74,066 6.01.01.02 Stock options expenses 2,536 2,228 6.01.01.03 Unrealized interest and finance charges, net 28,926 49,777 6.01.01.04 Depreciation and amortization 7,550 3,776 6.01.01.06 Provision for contingencies 4,331 3,158 6.01.01.07 Warranty provision 562 2,092 6.01.01.09 Equity in the results of investees (57,692) (42,101) 6.01.02 Variation in Assets and Liabilities (127,657) (140,819) 6.01.02.01 Trade accounts receivable (93,473) (105,870) 6.01.02.02 Properties for sale (78,766) (5,314) 6.01.02.03 Other Receivables (38,970) (61,195) 6.01.02.04 Prepaid expenses and others (1,062) 4,741 6.01.02.05 Suppliers 4,760 3,330 6.01.02.06 Obligations for purchase of real estate and adv. from customers 56,770 (22,294) 6.01.02.07 Taxes, charges and contributions (25,348) 8,559 6.01.02.08 Obligation to venture partners and others 45,289 41,074 6.01.02.09 Payroll, profit sharing and related charges 3,143 (3,850) 6.02 Net cash from investments activities 156,477 (809,027) 6.02.01 Purchase of property and equipment and deferred charges (7,868) (7,070) 6.02.02 Restricted cash in guarantee to loans 164,927 (784,834) 6.02.05 Capital contribution in subsidiary companies (582) (17,122) 6.03 Net cash from financing activities (84,141) 868,024 6.03.01 Capital increase 1,589 1,063,943 6.03.02 Loans and financing obtained 60,793 64,411 6.03.03 Repayment of loans and financing (146,523) (218,266) 6.03.04 Assignment of credits receivable, net - (1,094) 6.03.06 Public offering expenses - (40,971) 6.05 Net increase (decrease) of Cash and Cash Equivalents (52,475) 11,174 6.05.01 Cash at the beginning of the period 66,092 44,445 6.05.02 Cash at the end of the period 13,617 55,619 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2011 (in thousands of Brazilian reais) CODE DESCRIPTION CAPITAL STOCK CAPITAL RESERVES PROFIT RESERVES RETAINED EARNINGS/ ACCUMULATED DEFICIT OTHERS COMPREHENSIVE INCOME TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 2,729,198 294,148 698,889 - - 3,722,235 5.03 Opening Adjusted balance 2,729,198 294,148 698,889 - - 3,722,235 5.04 Increase/decrease in capital stock 1,589 3,088 - - - 4,677 5.04.03 Stock options program 1,589 3,088 - - - 4,677 5.05 Comprehensive Income - - - 13,706 - 13,706 5.05.01 Net Income/Loss for the period - - - 13,706 - 13,706 5.13 Closing balance 2,730,787 297,236 698,889 13,706 - 3,740,618 (A free translation of the original in Portuguese) INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2010 (in thousands of Brazilian reais) CODE DESCRIPTION CAPITAL STOCK CAPITAL RESERVES PROFIT RESERVES RETAINED EARNINGS/ ACCUMULATED DEFICIT OTHERS COMPREHENSIVE INCOME TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 316,708 381,651 0 0 2,325,634 5.03 Opening Adjusted balance 1,627,275 316,708 381,651 0 0 2,325,634 5.04 Increase/decrease in capital stock 1,063,943 (24,813) 0 0 0 1,039,130 5.04.02 Public offering 1,063,750 (27,041) 0 0 0 1,036,709 5.04.03 Stock options program 193 2,228 0 0 0 2,421 5.05 Comprehensive Income 0 0 0 64,819 0 64,819 5.05.01 Net Income/Loss for the period 0 0 0 64,819 0 64,819 5.13 Closing balance 2,691,218 291,651 381,651 64,819 0 3,429,583 (A free translation of the original in Portuguese) INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION 3/31/2011 12/31/2010 7.01 Revenues 281,230 426,769 7.01.01 Real estate development, sale and services 281,230 426,769 7.02 Inputs acquired from third parties (197,556) (281,496) 7.02.01 Cost of Sales and/or Services (186,725) (307,792) 7.02.02 Materials, energy, outsourced labor and other (10,831) 26,296 7.03 Gross added value 83,674 145,273 7.04 Retentions (7,550) (3,776) 7.04.01 Depreciation, amortization and depletion (7,550) (3,776) 7.05 Net added value produced by the Company 76,124 141,497 7.06 Added value received on transfer 68,833 56,742 7.06.01 Equity accounts 57,692 42,101 7.06.02 Financial income 11,141 14,641 7.07 Total added value to be distributed 144,957 198,239 7.08 Added value distribution 144,957 198,239 7.08.01 Personnel and payroll charges 39,149 49,977 7.08.01.01 Personnel and payroll charges 39,149 49,977 7.08.02 Taxes and contributions 37,774 29,394 7.08.02.01 Federal 37,774 29,394 7.08.03 Compensation - Interest 54,328 54,049 7.08.03.01 Interest 54,328 54,049 7.08.04 Compensation – Company capital 13,706 64,819 7.08.04.03 Retained earnings 13,706 64,819 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION 3/31/2011 12/31/2010 1 Total Assets 9,623,032 9,549,554 1.01 Current Assets 6,283,192 6,127,729 1.01.01 Cash and cash equivalents 228,700 256,382 1.01.01.01 Cash and banks 213,852 172,336 1.01.01.02 Financial Investments 14,848 84,046 1.01.02 Fair value of marketable securities 698,277 944,766 1.01.02.01 Fair value of marketable securities 698,277 944,766 1.01.02.01.02 Marketable securities – held for sale 698,277 944,766 1.01.03 Trade accounts receivable 3,357,360 3,158,074 1.01.03.01 Trade accounts receivable 3,357,360 3,158,074 1.01.03.01.01 Receivables from clients of developments 3,301,170 3,091,684 1.01.03.01.02 Receivables from clients of construction and services rendered 44,943 59,737 1.01.03.01.03 Other Receivables 11,247 6,653 1.01.04 Inventory 1,765,570 1,568,986 1.01.07 Prepaid expenses expenses 22,292 21,216 1.01.07.01 Prepaid expenses and others 22,292 21,216 1.01.08 Other current assets 210,993 178,305 1.01.08.03 Others 210,993 178,305 1.02 Non Current Assets 3,339,840 3,421,825 1.02.01 Long Term Receivables 3,047,129 3,131,019 1.02.01.03 Trade accounts receivable 2,106,770 2,113,314 1.02.01.03.01 Receivables from clients of developments 2,106,770 2,113,314 1.02.01.04 Properties for sale 461,561 498,180 1.02.01.06 Deferred taxes 330,739 337,804 1.02.01.06.01 Deferred income tax and social contribution 330,739 337,804 1.02.01.09 Others non current assets 148,059 181,721 1.02.01.09.03 Others t rade accounts receivable and others 148,059 181,721 1.02.03 Property and equipment 79,821 80,852 1.02.03.01 Operation property and equipment 79,821 80,852 1.02.04 Intangible assets 212,890 209,954 1.02.04.01 Intangible assets 19,347 16,411 1.02.04.02 Goodwill 193,543 193,543 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION 3/31/2011 12/31/2010 2 Total Liabilities and Shareholders’ Equity 9,623,032 9,549,554 2.01 Current Liabilities 2,197,739 2,017,172 2.01.01 Salaries and social charges 84,897 72,153 2.01.01.02 Salaries and social charges 84,897 72,153 2.01.01.02.01 Salaries and social charges 84,897 72,153 2.01.02 Suppliers 178,443 190,461 2.01.02.01 Suppliers 178,443 190,461 2.01.03 Tax obligations 259,690 243,050 2.01.03.01 Federal tax obligations 259,690 243,050 2.01.04 Loans and Financing 909,896 824,435 2.01.04.01 Loans and Financing 838,334 797,903 2.01.04.01.01 Loans and Financing 838,334 797,903 2.01.04.02 Debentures 71,562 26,532 2.01.05 Others obligations 748,273 672,918 2.01.05.02 Others 748,273 672,918 2.01.05.02.02 Minimum mandatory dividends 102,897 102,767 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 438,462 420,199 2.01.05.02.05 Obligation to venture partners and others 206,914 149,952 2.01.06 Provisions 16,540 14,155 2.01.06.01 Tax, Labor and Civel lawsuits 16,540 14,155 2.01.06.01.01 Tax lawsuits 359 640 2.01.06.01.02 Labor lawsuits 6,561 5,168 2.01.06.01.04 Civel lawsuits 9,620 8,347 2.02 Non Current Liabilities 3,616,118 3,748,713 2.02.01 Loans and Financing 2,378,763 2,465,674 2.02.01.01 Loans and Financing 521,708 612,275 2.02.01.01.01 Loans and Financing 521,708 612,275 2.02.01.02 Debentures 1,857,055 1,853,399 2.02.02 Others obligations 718,827 734,093 2.02.02.02 Others 718,827 734,093 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 187,920 177,860 2.02.02.02.04 Other liabilities 530,907 556,233 2.02.03 Deferred taxes 391,687 424,409 2.02.03.01 Deferred income tax and social contribution 391,687 424,409 2.02.04 Provisions 126,841 124,537 2.02.04.01 Tax, Labor and Civel lawsuits 126,841 124,537 2.02.04.01.01 Tax lawsuits 11,934 11,468 2.02.04.01.02 Labor lawsuits 19,417 18,588 2.02.04.01.04 Civel lawsuits 95,490 94,481 2.03 Shareholders' equity 3,809,175 3,783,669 2.03.01 Capital Stock 2,730,787 2,729,198 2.03.02 Capital Reserves 298,968 295,879 2.03.04 Profit Reserves 697,158 697,158 2.03.04.01 Legal Reserves 52,561 52,561 2.03.04.02 Statutory Reserves 607,795 607,795 2.03.04.05 Retained earnings 38,533 38,533 2.03.04.09 Treasury shares (1,731) (1,731) 2.03.05 Retained earnings/accumulated losses 13,706 - 2.03.09 Non-controlling interest 68,556 61,434 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION 1/1/2011 to 3/31/2011 1/1/2010 to 3/31/2010 3.01 Gross Sales and/or Services 800,356 907,585 3.01.01 Real estate development and sales 840,970 884,666 3.01.02 Construction services rendered revenue 8,207 7,877 3.01.03 Barter transactions revenue 18,919 46,333 3.01.04 Taxes on sales and services (58,787) (25,512) 3.01.05 Brokerage fee on sales (8,953) (5,779) 3.02 Cost of Sales and/or Services (615,588) (654,929) 3.02.01 Cost of Real estate development (596,669) (608,596) 3.02.02 Barter transactions cost (18,919) (46,333) 3.03 Gross Profit 184,768 252,656 3.04 Operating Expenses/Income (131,158) (120,930) 3.04.01 Selling Expenses (51,505) (51,294) 3.04.02 General and Administrative (56,307) (57,418) 3.04.02.01 Statutory Profit Sharing/Contributions (2,133) (1,693) 3.04.02.02 Stock option plan expenses (3,363) (3,183) 3.04.02.03 Other Administrative Expenses (50,811) (52,542) 3.04.05 Other operating expenses (23,346) (12,218) 3.04.05.01 Depreciation (12,365) (10,238) 3.04.05.02 Other operating expenses (10,981) (1,980) 3.05 Net income before financial results and taxes 53,610 131,726 3.06 Financial (30,998) (39,673) 3.06.01 Financial income 24,664 23,929 3.06.02 Financial expenses (55,662) (63,602) 3.07 Net income before taxes 22,612 92,053 3.08 Income tax and social contribution (1,847) (22,489) 3.08.01 Provision for income tax and social contribution (8,150) (7,746) 3.08.02 Deferred Income Tax 6,303 (14,743) 3.09 Net income from continuing operation 20,765 69,564 3.11 Net income for the Period 20,765 69,564 3.11.01 Net income (loss) attributable to Gafisa 13,706 64,819 3.11.02 Net income (loss) attributable to the noncontrolling interests 7,059 4,745 3.99 EARNINGS PER SHARE ( Reais ) 3.99.01 EARNINGS BASIC PER SHARE 3.99.01.01 ON 0,03180 0,17860 3.99.02 EARNINGS DILUTED PER SHARE 3.99.02.01 ON 0,03170 0,17720 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED COMPREHENSIVE INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION 1/1/2011 to 3/31/2011 1/1/2010 to 3/31/2010 4.01 Gross Sales and/or Services 20,765 69,564 4.03 Real estate development and sales 20,765 69,564 4.03.01 Net income (loss) attributable to Gafisa 13,706 64,819 4.03.02 Net income (loss) attributable to the noncontrolling interests 7,059 4,745 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION 1/1/2011 to 3/31/2011 1/1/2010 to 3/31/2010 6.01 Net cash from operating activities (192,198) (120,491) 6.01.01 Cash generated in the operations 113,464 177,643 6.01.01.01 Net Income 22,612 92,053 6.01.01.02 Stock options expenses 3,363 3,183 6.01.01.03 Unrealized interest and finance charges, net 55,662 64,501 6.01.01.04 Depreciation and amortization 12,365 10,238 6.01.01.06 Provision for contingencies 8,484 3,158 6.01.01.07 Warranty provision 2,460 2,703 6.01.01.08 Profit sharing provision 2,133 1,693 6.01.01.09 Allowance for doubtful accounts 6,385 114 6.01.02 Variation in Assets and Liabilities (305,662) (298,134) 6.01.02.01 Trade accounts receivable (199,127) (339,600) 6.01.02.02 Properties for sale (159,965) (8,058) 6.01.02.03 Other Receivables 7,792 29,027 6.01.02.04 Prepaid expenses and others (7,892) (12,286) 6.01.02.05 Suppliers (12,018) 40,317 6.01.02.06 Obligations for purchase of real estate and adv. from customers 28,323 7,666 6.01.02.07 Taxes, charges and contributions 16,640 5,019 6.01.02.08 Payroll, profit sharing and related charges 10,611 3,531 6.01.02.09 Obligation to venture partners and others 9,974 (23,750) 6.02 Net cash from investments activities 232,219 (637,776) 6.02.01 Restricted cash in guarantee to loans 246,489 (620,090) 6.02.03 Purchase of property and equipment and deferred charges (14,270) (17,686) 6.03 Net cash from financing activities (67,703) 839,738 6.03.01 Capital increase 1,589 1,063,943 6.03.02 Loans and financing obtained 117,922 104,105 6.03.03 Repayment of loans and financing (184,342) (257,138) 6.03.04 Assignment of credits receivable, net 8,150 (12,787) 6.03.06 Public offering expenses - (40,971) 6.03.09 Proceeds from subscription of redeemable equity interest in securitization fund (2,872) (9,668) 6.03.11 Taxes paid (8,150) (7,746) 6.05 Net increase (decrease) of Cash and Cash Equivalents (27,682) 81,471 6.05.01 Cash at the beginning of the period 256,382 292,940 6.05.02 Cash at the end of the period 228,700 374,411 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2011 (in thousands of Brazilian reais) CODE DESCRIPTION CAPITAL STOCK CAPITAL RESERVES PROFIT RESERVES RETAINED EARNINGS/ ACCUMULATED DEFICIT OTHERS COMPREHENSIVE INCOME TOTAL SHAREHOLDERS’ EQUITY NON-CONTROLLING INTEREST TOTAL SHAREHOLDERS’ EQUITY CONSOLIDATED 5.01 Opening balance 2,729,198 294,148 698,889 - - 3,722,235 61,434 3,783,669 5.03 Opening Adjusted balance 2,729,198 294,148 698,889 - - 3,722,235 61,434 3,783,669 5.04 Increase/decrease in capital stock 1,589 3,088 - - - 4,677 63 4,740 5.04.03 Stock options program 1,589 3,088 - - - 4,677 63 4,740 5.05 Comprehensive Income - - - 13,706 - 13,706 7,059 20,765 5.05.01 Net Income/Loss for the period - - - 13,706 - 13,706 7,059 20,765 5.13 Closing balance 2,730,787 297,236 698,889 13,706 - 3,740,618 68,556 3,809,174 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2010 (in thousands of Brazilian reais) CODE DESCRIPTION CAPITAL STOCK CAPITAL RESERVES PROFIT RESERVES RETAINED EARNINGS/ ACCUMULATED DEFICIT OTHERS COMPREHENSIVE INCOME TOTAL SHAREHOLDERS’ EQUITY NON-CONTROLLING INTEREST TOTAL SHAREHOLDERS’ EQUITY CONSOLIDATED 5.01 Opening balance 1,627,275 316,708 381,651 0 0 2,325,634 58,547 2,384,181 5.03 Opening Adjusted balance 1,627,275 316,708 381,651 0 0 2,325,634 58,547 2,384,181 5.04 Increase/decrease in capital stock 1,063,943 (24,813) 0 0 0 1,039,130 14 1,039,144 5.04.02 Public offering 1,063,750 (27,041) 0 0 0 1,036,709 - 1,036,709 5.04.03 Stock options program 193 2,228 0 0 0 2,421 14 2,435 5.05 Comprehensive Income 0 0 0 64,819 0 64,819 4,745 69,564 5.05.01 Net Income/Loss for the period 0 0 0 64,819 0 64,819 4,745 69,564 5.13 Closing balance 2,691,218 291,651 381,651 64,819 0 3,429,583 63,306 3,492,889 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION 3/31/2011 12/31/2010 7.01 Revenues 861,711 938,288 7.01.01 Real estate development, sale and services 868,096 938,402 7.01.04 (6,385) (114) 7.02 Inputs acquired from third parties (630,247) (689,449) 7.02.01 Cost of Sales and/or Services (578,407) (632,089) 7.02.02 Materials, energy, outsourced labor and other (51,840) (57,360) 7.03 Gross added value 231,464 248,839 7.04 Retentions (12,365) (14,014) 7.04.01 Depreciation, amortization and depletion (12,365) (14,014) 7.05 Net added value produced by the Company 219,099 234,825 7.06 Added value received on transfer 24,664 34,228 7.06.02 Financial income 24,664 34,228 7.07 Total added value to be distributed 243,763 269,053 7.08 Added value distribution 243,763 269,053 7.08.01 Personnel and payroll charges 59,105 63,689 7.08.01.01 Personnel and payroll charges 59,105 63,689 7.08.02 Taxes and contributions 78,109 60,508 7.08.02.01 Federal 78,109 60,508 7.08.03 Compensation - Interest 92,843 80,037 7.08.03.01 Interest 92,843 80,037 7.08.04 Compensation – Company capital 13,706 64,819 7.08.04.03 Retained earnings 13,706 64,819 (A free translation of the original in Portuguese) Quarterly information - 03/31/2011 – Gafisa S.A. Gafisa Reports Results for First Quarter 2011 Backlog margin to be recognized improved to 39.0% on strength of newer higher margin development execution Pre-sales reached R$822 million, reflecting strong sales velocity of 58% over the R$ 513 million launched in the quarter Cash position of over R$ 0.9 billion, comfortably within debt covenants Gafisa CFO Alceu Duílio Calciolari, named interim CEO IR Contact Luiz Mauricio Garcia Rodrigo Pereira Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 1Q11 Earnings Results Conference Call Tuesday, May 10 th , 2011 > In English (simultaneous translation from Portuguese) 09:00 AM US EST 10:00 PM Brasilia Time Phones: +1 (888) 700-0802 (US only) +1 (786) 924-6977 (Others) +55 (11) 4688-6361 (Brazil) Code: Gafisa > In Portuguese 09:00 AM US EST 10:00 AM Brasilia Time Phone: +55 (11) 4688-6361 Code: Gafisa Shares GFSA3 – Bovespa GFA – NYSE Total Outstanding Shares: 1 Average daily trading volume (90 days
